THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Lawrence E. Morrow and Evelyn M. Morrow,
   Petitioners,

   v.

   Fundamental Long-Term Care Holdings, LLC;
   Fundamental Clinical Consulting, LLC; Fundamental
   Administrative Services, LLC; THI of Baltimore, Inc.;
   THI of South Carolina, LLC; THI of Baltimore
   Management, LLC; THI of South Carolina at Magnolia
   Place at Spartanburg, LLC, d/b/a Magnolia Place at
   Spartanburg, Respondents.

   Appellate Case No. 2012-212871



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Spartanburg County 

        The Honorable J. Derham Cole, Circuit Court Judge 



                      Opinion No. 27532 

          Heard January 13, 2015 – Filed June 17, 2015 



                REVERSED AND REMANDED


   John S. Nichols and Blake A. Hewitt, both of Bluestein,
   Nichols, Thompson & Delgado, LLC, of Columbia, and
   Gary W. Poliakoff and Raymond P. Mullman, Jr, both of
   Poliakoff & Associates, PA, of Spartanburg, for
   Petitioners.
             William L. Howard, Sr., D. Jay Davis, Jr., and Russell G.
             Hines, all of Young Clement Rivers, LLP, of Charleston,
             and Lori D. Proctor, of Cooper & Scully, PC, of Houston,
             TX, for Respondents.


      JUSTICE HEARN: The court of appeals dismissed as interlocutory an
appeal which severed a number of defendants from this lawsuit, ostensibly under
the label of "bifurcation." We hold the order went far beyond our common
understanding of bifurcation, thereby affecting a substantial right of the petitioners.
We therefore reverse.

                     FACTUAL/PROCEDURAL HISTORY

       Lawrence and Evelyn Morrow filed a lawsuit against THI of South Carolina
at Magnolia Place at Spartanburg, LLC (Magnolia Place) alleging personal injuries
were suffered by Lawrence as a nursing home resident. The Morrows alleged that
due to Magnolia Place's negligence, Lawrence sustained an injury while being
assisted in the shower and was required to undergo surgery to remove a penile
implant. They also alleged the nursing home failed to properly monitor Lawrence's
diabetes or properly care for his pressure wounds.

      The Morrows also brought suit against Fundamental Long-Term Care
Holdings, LLC, Fundamental Clinical Consulting, LLC, Fundamental
Administrative Services, LLC, THI of Baltimore, Inc., THI of South Carolina, Inc.,
and THI Holdings, LLC (collectively, Fundamental Entities). The Morrows
alleged the Fundamental Entities were vicariously liable for the negligence of
Magnolia Place, and furthermore were directly responsible for Lawrence's injuries
by way of their conscious disregard for his health in underfunding Magnolia Place,
which led to issues with staffing, training, and nutrition.

       The Fundamental Entities thereafter filed a motion to bifurcate the trial
pursuant to Rule 42(b), SCRCP between the nursing home negligence claims and
the corporate negligence claims, and further, to stay discovery related to the
corporate negligence claims. The Fundamental Entities argued bifurcation was
proper because the issues of nursing home negligence and corporate negligence
were distinct, and the Morrows could only move forward on the corporate
negligence claims if they were first successful against Magnolia Place. As an
extension, the Fundamental Entities argued bifurcation of the trial would simplify
the issues, save significant judicial resources, and cut costs related to discovery.
      The trial court granted the motion, finding that without first proving
negligence against the nursing home the Morrows' claims for corporate negligence
could not proceed. Accordingly, the trial court ordered that discovery and a trial
on the nursing home negligence claims could go forward, and only if the Morrows
were successful, a new jury could hear the corporate negligence claims in a later
proceeding.

       The Morrows moved for reconsideration pursuant to Rule 59(e), SCRCP,
and the trial court issued a Form 4 order denying the motion. The Morrows
appealed, and a single judge of the court of appeals issued an order dismissing the
case finding the order granting bifurcation was not immediately appealable. The
Morrows petitioned for rehearing, which was denied by a three-judge panel. The
Morrows petitioned this Court for a writ of certiorari and we granted the petition.

                              ISSUE PRESENTED
      Did the court of appeals err in holding the trial court's order of bifurcation
was not immediately appealable?

                                LAW/ANALYSIS
      The Morrows argue the court of appeals erred by holding the trial court's
order of bifurcation was not immediately appealable because the order affects a
substantial right. We agree.

      The determination of whether a trial court's order is immediately appealable
is governed by statute. Hagood v. Sommerville, 362 S.C. 191, 194, 607 S.E.2d
707, 708 (2005); see S.C. Code Ann. § 14-3-330 (1976 & Supp. 2014). Pursuant
to Section 14-3-330, appellate courts have jurisdiction to immediately review:

      (1) Any intermediate judgment, order or decree in a law case
      involving the merits in actions commenced in the court of common
      pleas and general sessions, brought there by original process or
      removed there from any inferior court or jurisdiction, and final
      judgments in such actions; provided, that if no appeal be taken until
      final judgment is entered the court may upon appeal from such final
      judgment review any intermediate order or decree necessarily
      affecting the judgment not before appealed from;

      (2) An order affecting a substantial right made in an action when such
      order (a) in effect determines the action and prevents a judgment from
      which an appeal might be taken or discontinues the action, (b) grants
      or refuses a new trial or (c) strikes out an answer or any part thereof or
      any pleading in any action;

      (3) A final order affecting a substantial right made in any special
      proceeding or upon a summary application in any action after
      judgment; and

      (4) An interlocutory order or decree in a court of common pleas
      granting, continuing, modifying, or refusing an injunction or granting,
      continuing, modifying, or refusing the appointment of a receiver.

S.C. Code Ann. § 14-3-330. The provisions of section 14-3-330 have been
construed by this Court to serve the underlying policy favoring judicial economy
by avoiding "piecemeal appeals." Hagood, 362 S.C. at 196, 607 S.E.2d at 709. By
its nature, the question of whether an order is immediately appealable is
determined on a case-by-case basis.

       The Morrows argue the trial court's order is immediately appealable under
section 14-3-330 because it is based on a material misunderstanding of their claims
against the Fundamental Entities. Specifically, they argue the trial court's order
conflates the theories of vicarious liability and direct liability by determining the
Morrows can move forward on their claims against the corporate defendants only
if they first recover against Magnolia Place. We agree.

        The Morrows correctly assert that the theory of vicarious liability is different
than the theory of direct corporate liability. See Martin C. McWilliams, Jr. &
Hamilton E. Russell, III, Hospital Liability for Torts of Independent Contractor
Physicians, 47 S.C. L. Rev. 431 (1996). Vicarious liability attaches to a parent
company or employer as the result of negligence on behalf of its employees, such
as through the doctrine of respondeat superior. Id. at 439. Conversely, direct
corporate liability attaches due to a breach of a duty which runs directly between a
parent company and a patient, arising from negligence in actions such as leaving a
hospital underfunded, understaffed, or undertrained so as to provide substandard
care. Id. at 462. Accordingly, the two theories of vicarious liability and corporate
liability can coexist in a lawsuit, and a finding of one does not necessarily preclude
a finding of the other. See Scampone v. Highland Park Care Ctr., 57 A.3d 582,
596–600 (Pa. 2012) (holding that claims of vicarious liability and direct liability
could be brought either concomitantly or alternately in case against nursing home);
see also Montgomery Health Care Facility, Inc. v. Ballard, 565 So. 2d 221, 225–
26 (Ala. 1990) (finding parent corporation of nursing home could be held liable for
patient's death where corporation controlled day-to-day operations of home); cf.
Forsythe v. Clark USA, Inc., 864 N.E.2d 227, 237 (Ill. 2007) (recognizing direct
corporate liability as a valid theory of recovery in the context of workplace
accidents).

       We therefore find that the trial court's order misapprehended the nature of
the Morrows' claims against the Fundamental Entities. The order treats these
claims as based solely on vicarious liability that can be tried only after a finding of
negligence on the part of Magnolia Place, when instead they are grounded in direct
corporate liability which follows independent, albeit interconnected, duties owed to
the Morrows. By considering the Morrow's claims against the Fundamental
Entities as dependent upon their claim against Magnolia Place, the trial court's
order effectively grants the Fundamental Entities potential summary judgment on
the issues of direct corporate liability.1

        Accordingly, we find the trial court's order fits neatly within the statutory
provision allowing immediate appeals where a substantial right is implicated. S.C.
Code Ann. § 14-3-330(2)(a). The effect of this order is to prevent the Morrows
from being architects of their own complaint, and deprives them of bringing their
case against the defendant of their own choosing. See Neeltec Enters., Inc., v.
Long, 397 S.C. 563, 566, 725 S.E.2d 926, 928 (2012) ("The right of the plaintiff to
choose her defendant is a substantial right within the meaning of [section 14-3-
330(2)(a)]"). To prevent the Morrows from appealing the order immediately
would encourage piecemeal litigation and limit their appellate remedies after the
first trial on nursing home negligence and its subsequent appeal.2

      We decline the Fundamental Defendants' invitation to base our decision on
the manner in which the motion was characterized—one of bifurcation. Our
review of trial court orders is not constrained by how the order is styled. See
Thornton v. S.C. Elec. & Gas Corp., 391 S.C. 297, 304, 705 S.E.2d 475, 479 (Ct.



1
  Defense counsel candidly admitted during oral argument that if the Morrows'
claims against the Fundamental Entities was unsuccessful he would argue that
based on the "bifurcation" order, summary judgment on the claims of corporate
liability would be proper.
2
  The dissent asserts the trial court's order will have no effect if the Morrows win
on their nursing home negligence claim. We respectfully disagree. The trial
court's order implicates a substantial right of the plaintiffs. Just because part of the
prejudice stemming from the order may be cured at a later date does not remove it
from the purview of section 14-3-330(2)(a).
App. 2011) ("[A]n appellate court should look to the effect of an interlocutory
order to determine its appealability.").

       The trial court's order is quite distinct from other orders of bifurcation which
have come before this Court. See e.g., Flagstar Corp. v. Royal Surplus Lines, 341
S.C. 68, 533 S.E.2d 331 (2000) (holding order bifurcating issue of exclusion under
insurance contract from issue of occurrence was not appealable); Senter v. Piggly
Wiggly Carolina Co., 341 S.C. 74, 533 S.E.2d 575 (2000) (holding order
bifurcating issues in contract case between liability and damages was not
immediately appealable); see also Durham v. Vinson, 360 S.C. 639, 602 S.E.2d
760 (2004) (encouraging bifurcation of issues of actual and punitive damages in
complex medical malpractice cases). We are therefore free to evaluate the trial
court's order as what it is—not merely what it appears to be—and hold that it is
one which is immediately appealable.

                                  CONCLUSION
       Accordingly, we hold the trial court's order is immediately appealable
pursuant to § 14-3-330(2)(a). The order of the court of appeals dismissing the case
is reversed and we remand for a determination on the merits of the appeal.

TOAL, C.J., and BEATTY, J., concur. KITTREDGE, J., dissenting in a
separate opinion in which PLEICONES, J., concurs.
JUSTICE KITTREDGE: Because I believe the court of appeals properly
dismissed the appeal as interlocutory, I respectfully dissent.

       I reject any suggestion that perceived error in the trial court's bifurcation
order impacts the appealability question. The majority is convinced that the trial
court erred in bifurcating the plaintiffs' (the Morrows) claims against the Magnolia
Place nursing home and corporate defendants (Fundamental Entities). The
majority agrees with the Morrows that the trial court order "is based on a material
misunderstanding of their claims" and that "the trial court order conflates the
theories of vicarious liability and direct liability." After discussing the law
concerning direct and vicarious liability, the majority "finds that the trial court's
order misapprehended the nature of the Morrows' claims against the Fundamental
Entities." This perceived error in the bifurcation order, in my judgment, is a
central feature of today's decision. Yet, error in an order granting or denying
bifurcation does not transform the order into an appealable one.

       Even if I were to accept the Court's premise of error in the bifurcation order,
I would still resist the temptation to find the interlocutory order immediately
appealable. This is because the Morrows are in no manner precluded from
appealing a subsequent, and truly final, order preventing their claims against the
Fundamental Entities from going forward.3 The Court nevertheless concludes that
the trial court order implicates a "substantial right" pursuant to section 14-3-
330(2)(a), which allows an appeal from an interlocutory order when the order "in
effect determines the action and prevents a judgment from which an appeal might
be taken or discontinues the action." The bifurcation order before us neither
discontinues their action against the Fundamental Entities nor prevents a judgment
from which an appeal may be taken should (and we are speculating) the Morrows
be precluded from pursuing their claims against the Fundamental Entities.

     I am concerned that today's loose construction of section 14-3-330
undermines the final judgment rule. I would affirm the court of appeals.

PLEICONES, J., concurs.




3
  This highlights another concern. Assuming the Morrows' claim against
Magnolia Place is successful, the additional claims against the Fundamental
Entities would proceed in the normal course pursuant to the bifurcation order. In
that event, the Morrows would have no reason to appeal.